DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/09/2021 have been fully considered but they are not persuasive. 
The Applicant argues,
Applicant disagrees that the rejection was proper, but in any event amended claim 23 is not directed to a "mental process.”  Applicant's amended claim 23 recites in part "receive a user selection of the first long side or the second long side of the transducer array; configure the ultrasound device to: select the aperture including the subset of the plurality of transducers adjacent to the first long side of the array, if the user selection indicated the first long side of the transducer array, and select the aperture including the subset of the plurality of transducers adjacent to the second long side of the array, if the user selection indicated the second long side of the transducer array." The recited features cannot be performed in the human mind. Thus, the basis of the Office's reason for concluding at prong 1 of Step 2A that the claim is directed to mental processes being performed in the human mind does not apply. In fact, analysis of prong 1 of Step 2A makes clear that claim 23 does not recite an abstract idea, law of nature, or natural phenomena. Accordingly, this itself is sufficient to require withdrawal of the rejection of claim 23 under 35 U.S.C. 101. For the record, though, Applicant notes it respectfully disagrees with the Office's further analysis of claim 23 under 35 U.S.C. 101, and reserves the right to comment further should the Office maintain the rejection. For reasons that should be appreciated form the foregoing, claim 23, and dependent claims thereof, are patent eligible and should be allowed. Accordingly, Applicant respectfully requests that the 35 U.S.C. § 101 rejections be withdrawn.
The Examiners disagrees, Claim 23 recites the following limitation directed to the abstract idea, “receive a user selection of the first long side or the second long side of the transducer array”. Refer to 35 USC § 101 rejection issued within this office action. 

The Applicant argues, 
As such, in Brandl, the user at most provides instructions to adjust the sector FOV. However, nothing in Brandl mentions what the instructions are. Nor does Brandl mention any of the instructions or the one or more interface components including any specific user selection of "the first long side or the second long side of the transducer array," as recited in Applicant's amended claim 23.
The examiner disagrees, Brandl discloses in claim 7, “touchscreen display communicatively coupled to the controller circuit, wherein the touchscreen display is configured to receive one or more user selections, the controller circuit is configured to adjust the sector FOV based on the one or more user selections.” Specifically, Brandl discloses in claim 1, receive a user selection of a the first long side (see Fig. 6B; FOV 622) or the second long side (see Fig. 6C; FOV 632) of the transducer array; to form either an aperture including a subset of the plurality of transducers (0006; “The system includes a controller circuit that is configured to control the matrix array probe to acquire ultrasound data from a sector field of view (FOV) with a subset of the plurality of transducer elements.”) adjacent to a first long side of the transducer array (see Fig. 6B; 0057; “The controller circuit 136 may shift the virtual apex 610 and the corresponding sector FOV 606 to form the sector FOV 622 based on the instructions received from the one or more user interface components 210 and/or the user interface 142... The sector FOV 622 also includes a different active footprint 624 that is shifted from the active footprint 608 by the controller circuit 136 to not include transducer elements 124 in the azimuth direction and the elevation direction”; [Selecting the first long side of the transducer array amounts to sector FOV 622 directed to the transducer elements that are not transducer elements 124]) or an aperture including a subset of the plurality of transducers adjacent to a second long side of the transducer array (see Fig. 6c; 0063; “The controller circuit 136 may shift the virtual apex 620 and the corresponding sector FOV 622 to form the sector FOV 632 based on the instructions received from the one or more user interface components 210 and/or the user interface 142.. For example, the controller circuit shifts the sector FOV 622 to form the sector FOV 632 such that the sector FOV 622 includes a first segment or portion of the transducer elements 124 corresponding to the active footprint 624 and the sector FOV 632 includes a second segment or portion of the transducer elements 124 corresponding to the active footprint 634.” [Selecting the second long side of the transducer array amounts to sector FOV 632 directed to the second segment or portion of transducer elements 124]; 0017; “The probe/SAP electronics 110 may also be used to group transducer elements 124 into one or more sub-apertures.” [The array as two long sides particularly selected as specifically shown in Figs. 6B and 6C]),

The Applicant further argues, 
This active footprint 304 does not correspond to a subset of the plurality of transducers adjacent to a long side. 

	Therefore, the rejection with Brandl remains. 

Claim Objection
Claim 24 recites “selection of the the first long side”, which should recite, “selection of the first long side”
Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 23 and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 23 is directed to an abstract idea.  The claims 23 and 25 as a whole are evaluated (as shown in detail below) and determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because initially, as a step 1 analysis of the SUBJECT MATTER ELIGIBILITY TEST, the claims are directed to process and machine;

Step 2A claims set forth below are directed to abstract ideas (judicially recognized exceptions) as shown below;
Step 2A Prong 1:
Claim 23, recites the following limitation: 
“receive a user selection of the first long side or the second long side of the transducer array”
The following limitation is a mental process, “receive a user selection of the first long side or the second long side of the transducer array”, which can be performed by the human mind by looking at a generic computer with a display. That is, other than reciting, “a processing device” nothing in the claim elements precludes the step from practically being performed in the mind. For example, but for the “a processing device” language, the claim encompasses the user manually calculating a selection of a long side of the transducer array. This is a mental process. Adding the words, “receive a” (or an equivalent) with the judicial exception, or more instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2:
Claim 23 recites “a processing device in operative communication with an ultrasound device having a transducer array.” This generic processor limitation is not 
As for Step 2B,
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong Two, the additional elements, “a processing device” in the claim amount to no more than insignificant extra solution activity and mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept. The claim recites other additional elements, “the processing device configured to…configure the ultrasound device to select the aperture including…”, which is considered to amount to nothing more than mere 

Dependent Claims
	The limitations in claim 25 are directed to a transducer of the ultrasound device to which the processor is in communication with and merely limit the transducer claimed in claim 23.  The transducer is not considered to be part of the claimed apparatus, which merely comprises the processor. Thus the claim elements in claim 25 do not integrate the abstract idea into practical application. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23-25 and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brandl (US 2018/0085096 A1, Published 2018).
(ultrasound imaging system 100, see associated paragraphs and see re-produced Fig 1 below), comprising: 

    PNG
    media_image1.png
    390
    550
    media_image1.png
    Greyscale

a processing device (controller circuit 136, see re-produced Fig 1 above) in operative communication with an ultrasound device (ultrasound probe 126, see re-produced Fig 1 above) having a transducer array (transducer array 112) with a plurality of transducers (0018; “the transducer array 112 may be a matrix array of transducer elements 124 arranged to include an elevation direction and an azimuth direction…the transducer array 112 may include an array of 128 transducer elements 124”) selectable (Claim 7; “touchscreen display communicatively coupled to the controller circuit, wherein the touchscreen display is configured to receive one or more user selections, the controller circuit is configured to adjust the sector FOV based on the one or more user selections”; 0057; “The controller circuit 136 may shift the virtual apex 610 and the corresponding sector FOV 606 to form the sector FOV 622 based on the instructions received from the one or more user interface components 210 and/or the user interface 142.”; 0063; “The controller circuit 136 may shift the virtual apex 620 and the corresponding sector FOV 622 to form the sector FOV 632 based on the instructions received from the one or more user interface components 210 and/or the user interface 142.” [Note; the FOV is the Field of View of the ultrasound transducer array. Thus the FOV is associated with the subset of transducer elements since paragraph 0006 states; “The system includes a controller circuit that is configured to control the matrix array probe to acquire ultrasound data from a sector field of view (FOV) with a subset of the plurality of transducer elements.”; therefore, for each user selection seen in Fig. 6B and 6C a different subset/sub-aperture of the plurality of transducer elements is selected. In other words, for each user selection seen in Fig. 6B and 6C a different long side of the transducer is selected.]) to form either an aperture including a subset of the plurality of transducers (0006; “The system includes a controller circuit that is configured to control the matrix array probe to acquire ultrasound data from a sector field of view (FOV) with a subset of the plurality of transducer elements.”) adjacent to a first long side of the transducer array (see Fig. 6B; 0057; “The controller circuit 136 may shift the virtual apex 610 and the corresponding sector FOV 606 to form the sector FOV 622 based on the instructions received from the one or more user interface components 210 and/or the user interface 142... The sector FOV 622 also includes a different active footprint 624 that is shifted from the active footprint 608 by the controller circuit 136 to not include transducer elements 124 in the azimuth direction and the elevation direction”; [Selecting the first long side of the transducer array amounts to sector FOV 622 directed to the transducer elements that are not transducer elements 124]) or an aperture including a subset of the plurality of transducers adjacent to a second long side of the transducer array (see Fig. 6c; 0063; “The controller circuit 136 may shift the virtual apex 620 and the corresponding sector FOV 622 to form the sector FOV 632 based on the instructions received from the one or more user interface components 210 and/or the user interface 142.. For example, the controller circuit shifts the sector FOV 622 to form the sector FOV 632 such that the sector FOV 622 includes a first segment or portion of the transducer elements 124 corresponding to the active footprint 624 and the sector FOV 632 includes a second segment or portion of the transducer elements 124 corresponding to the active footprint 634.” [Selecting the second long side of the transducer array amounts to sector FOV 632 directed to the second segment or portion of transducer elements 124]; 0017; “The probe/SAP electronics 110 may also be used to group transducer elements 124 into one or more sub-apertures.” [The array as two long sides particularly selected as specifically shown in Figs. 6B and 6C]), the processing device (controller circuit 136) configured to: 
receive a user selection of the first long side (see Fig. 6B; FOV 622) or the second long side (see Fig. 6C; FOV 632) of the transducer array; (Claim 7; “touchscreen display communicatively coupled to the controller circuit, wherein the touchscreen display is configured to receive one or more user selections, the controller circuit is configured to adjust the sector FOV based on the one or more user selections”; 0057; “The controller circuit 136 may shift the virtual apex 610 and the corresponding sector FOV 606 to form the sector FOV 622 based on the instructions received from the one or more user interface components 210 and/or the user interface 142…“the controller circuit 136 may shift the virtual apex 610 to a virtual apex 620 to form the sector FOV 622.”; 0063; “The controller circuit 136 may shift the virtual apex 620 and the corresponding sector FOV 622 to form the sector FOV 632 based on the instructions received from the one or more user interface components 210 and/or the user interface 142.” [Note control circuit is configured to adjust the sector FOV based on the one or more user selections. These user selections are seen as inputs. 0046; “The user interface 142 controls operations of the controller circuit 136 and is configured to receive inputs from the user. The user interface 142 may include a keyboard, a mouse, a touchpad, one or more physical buttons, and/or the like. Based on selections received by the user interface 142 the controller circuit 136 may adjust the sector FOV 302, 410, 420, 430, 446, 450 by shifting the virtual apex 310, 412, 432, 444, the active footprint 304, 416, 426, 448, and/or the imaging angle 414, 424, 438 of the ultrasound probe 126.” 0047; “The GUI may include one or more interface components that may be selected, manipulated, and/or activated by the user operating the user interface 142 (e.g., touchscreen, keyboard, mouse). For example, the controller circuit 136 is configured to adjust the sector FOV 302, 410, 420, 430, 446, 450 based on the selection of the one or more interface components of the GUI.”; 0048; “, the interface components may perform various functions when selected, such as shifting the sector FOV 302, 410, 420, 430, 446, 450, adjusting the virtual apex 310, 412, 432, 444, adjusting the active footprint 304, 416, 426, 448, increasing and/or decreasing the imaging angle 414, 424, 438, selecting the scan being performed by the ultrasound imaging system 100, measurement functions, editing functions, database access/search functions, diagnostic functions, controlling acquisition settings, and/or system settings for the ultrasound imaging system 100 performed by the controller circuit 136”; [Note the instructions taught in paragraph 0057 and 0063 are based on the interface components selected by the user to adjust the FOV to achieve the FOV in Fig. 6B and Fig. 6C. [The interface component controls the operations of the control circuit (0046) and the control circuit adjust the FOV (0046) based on the user selection on the interface component]) and  
configure the ultrasound device to: 
select (0046; “Based on selections received by the user interface 142 the controller circuit 136 may adjust the sector FOV”) the aperture including the subset of the plurality of transducers adjacent to the first long side of the array (see Fig. 6B; FOV 622), if the user selection indicated the first long side of the transducer array, (0057; “the controller circuit 136 may shift the virtual apex 610 to a virtual apex 620 to form the sector FOV 622.”) and
select (0046; “Based on selections received by the user interface 142 the controller circuit 136 may adjust the sector FOV”) the aperture including the subset of the plurality of transducers adjacent to the second long side of the array (see Fig. 6C; FOV 632), if the user selection indicated the second long side of the transducer array (0063; “The controller circuit 136 may shift the virtual apex 620 and the corresponding sector FOV 622 to form the sector FOV 632 based on the instructions received from the one or more user interface components 210 and/or the user interface 142.”). 

Regarding claim 24, Brandl discloses all the elements above in claim 23, Brandl further discloses, the processing device is further configured to display two user selectable options (0047; “a portion of the user interface 142 shown on a touchscreen display (e.g., the display 138) is configured to receive one or more selections associated and/or represented as a graphical user interface (GUI) generated by the controller circuit 136 shown on the display.”), each user selectable option corresponding to the first long side (see Fig. 6B; FOV 622)or the second long side (see Fig. 6C; FOV 632) of the transducer array (0047; “The GUI may include one or more interface components that may be selected, manipulated, and/or activated by the user operating the user interface 142 (e.g., touchscreen, keyboard, mouse). For example, the controller circuit 136 is configured to adjust the sector FOV…based on the selection of the one or more interface components of the GUI.”); and 
the processing device (controller circuit 136) is configured, when receiving the user selection of the first long side or the second long side of the transducer array, to receive a user selection of a corresponding one of the two user selectable options (Claim 7; “touchscreen display communicatively coupled to the controller circuit, wherein the touchscreen display is configured to receive one or more user selections, the controller circuit is configured to adjust the sector FOV based on the one or more user selections”; 0057; “The controller circuit 136 may shift the virtual apex 610 and the corresponding sector FOV 606 to form the sector FOV 622 based on the instructions received from the one or more user interface components 210 and/or the user interface 142…“the controller circuit 136 may shift the virtual apex 610 to a virtual apex 620 to form the sector FOV 622.”; 0063; “The controller circuit 136 may shift the virtual apex 620 and the corresponding sector FOV 622 to form the sector FOV 632 based on the instructions received from the one or more user interface components 210 and/or the user interface 142.”).

Regarding claim 25, Brandl discloses all the elements above in claim 23, Brandl further discloses, an aperture including the subset of the plurality of transducers adjacent (0006; “The system includes a controller circuit that is configured to control the matrix array probe to acquire ultrasound data from a sector field of view (FOV) with a subset of the plurality of transducer elements.”; 0026; “the controller circuit 136 may define the virtual apex 310 relative to the transducer array 112 and select a subset of the plurality of transducer elements 124 of the transducer array 112 as the active footprint 304.”; [the subset of transducer elements selected are defined by the virtual apex] see re-produced Fig. 3) to the first long side (see Fig. 6B; FOV 622) of the transducer array comprises a centroid (virtual apex 620; 0057; “the controller circuit 136 may shift the virtual apex 610 to a virtual apex 620 to form the sector FOV 622.”) that is closer to the first long side (see Fig. 6B; FOV 622) of the transducer array than the second long side (see Fig. 6C; FOV 632) of the transducer array (see re-produced Fig. 6B below); and 

    PNG
    media_image2.png
    636
    620
    media_image2.png
    Greyscale

the aperture including the subset of the plurality of transducers (0006; “The system includes a controller circuit that is configured to control the matrix array probe to acquire ultrasound data from a sector field of view (FOV) with a subset of the plurality of transducer elements.”; 0026; “the controller circuit 136 may define the virtual apex 310 relative to the transducer array 112 and select a subset of the plurality of transducer elements 124 of the transducer array 112 as the active footprint 304.”; [the subset of transducer elements selected are defined by the virtual apex] see re-produced Fig. 3) adjacent to the second long side (see Fig. 6C; FOV 632) of the transducer array comprises a centroid (virtual apex 630; 0063; “the controller circuit 136 may shift the virtual apex 620 to a virtual apex 630 to form the sector FOV 632.”) that is closer to the second long side (see Fig. 6C; FOV 632) of the transducer array than the first long side (see Fig. 6B; FOV 622) of the transducer array (see re-produced Fig. 6C). 

    PNG
    media_image3.png
    590
    599
    media_image3.png
    Greyscale


Regarding claim 27, Brandl discloses all the elements above in claim 23, Brandl further discloses, the processing device (the controller circuit 136) is further configured to display a user selectable option (0047; “a portion of the user interface 142 shown on a touchscreen display (e.g., the display 138) is configured to receive one or more selections associated and/or represented as a graphical user interface (GUI) generated by the controller circuit 136 shown on the display.”); and 
the processing device (the controller circuit 136) is configured, when receiving the user selection of the first long side or the second long side of the transducer array, (0047; “The GUI may include one or more interface components that may be selected, manipulated, and/or activated by the user operating the user interface 142 (e.g., touchscreen, keyboard, mouse). For example, the controller circuit 136 is configured to adjust the sector FOV…based on the selection of the one or more interface components of the GUI.”; Claim 7; “touchscreen display communicatively coupled to the controller circuit, wherein the touchscreen display is configured to receive one or more user selections, the controller circuit is configured to adjust the sector FOV based on the one or more user selections”; 0057; “The controller circuit 136 may shift the virtual apex 610 and the corresponding sector FOV 606 to form the sector FOV 622 based on the instructions received from the one or more user interface components 210 and/or the user interface 142…the controller circuit 136 may shift the virtual apex 610 to a virtual apex 620 to form the sector FOV 622.”; 0063; “The controller circuit 136 may shift the virtual apex 620 and the corresponding sector FOV 622 to form the sector FOV 632 based on the instructions received from the one or more user interface components 210 and/or the user interface 142.”).

 	Regarding claim 28, Brandl discloses all the elements above in claim 27, Brandl further discloses, wherein the processing device (the controller circuit 136) is configured, based on receiving the user selection of the user selectable option (0047; “The GUI may include one or more interface components that may be selected, manipulated, and/or activated by the user operating the user interface 142 (e.g., touchscreen, keyboard, mouse). For example, the controller circuit 136 is configured to adjust the sector FOV…based on the selection of the one or more interface components of the GUI.”), to configure the ultrasound device to: 
switch (0063; “the controller circuit 136 may shift the virtual apex 620 to a virtual apex 630 to form the sector FOV 632.”) from using the aperture including the subset of the plurality of transducers adjacent to the first long side (0057; “the controller circuit 136 may shift the virtual apex 610 to a virtual apex 620 to form the sector FOV 622.”)of the transducer array to using the aperture including the subset of the plurality of transducers adjacent to the second long side of the transducer array (0063; “The controller circuit 136 may shift the virtual apex 620 and the corresponding sector FOV 622 to form the sector FOV 632 based on the instructions received from the one or more user interface components 210 and/or the user interface 142.”), or 
switch from using the aperture including the subset of the plurality of transducers adjacent to the second long side of the transducer array to using the aperture including the subset of the plurality of transducers adjacent to the first long side of the transducer array. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Brandl, as applied to claim 24 above, in view of Hiki et al (5186176 Filed 1991-04-09, hereinafter Hiki).
 	Regarding claim 26, Brandl discloses all the elements above in claim 24, Brandl further discloses, wherein the processing device (the controller circuit 136) is further configured to display (0047; “a portion of the user interface 142 shown on a touchscreen display (e.g., the display 138) is configured to receive one or more selections associated and/or represented as a graphical user interface (GUI) generated by the controller circuit 136 shown on the display.”) an indication of the first long side or the second long side (0047; “the controller circuit 136 is configured to adjust the sector FOV…based on the selection of the one or more interface components of the GUI. The interface components may be presented in varying shapes and colors, such as a graphical or selectable icon, a slide bar, a cursor, and/or the like.” [The interface components may be presented in varying shapes and colors, such as a graphical or selectable icon, a slide bar, a cursor, and/or the like is seen as an indication of the first long side or second long side depending on the selection]; 0048; “the interface components may perform various functions when selected, such as shifting the sector FOV 302, 410, 420, 430, 446, 450, adjusting the virtual apex 310, 412, 432, 444, adjusting the active footprint 304, 416, 426, 448, increasing and/or decreasing the imaging angle 414, 424, 438”) of the transducer array as indicated by the user selection (0057; “The controller circuit 136 may shift the virtual apex 610 and the corresponding sector FOV 606 to form the sector FOV 622 based on the instructions received from the one or more user interface components 210 and/or the user interface 142…the controller circuit 136 may shift the virtual apex 610 to a virtual apex 620 to form the sector FOV 622.”; 0060; “the controller circuit 136 generates one or more ultrasound images based on the ultrasound data. For example, the beamformer processor 130 is configured to perform the beamforming on the selected digitized signals based on the sector FOV 622 and output a RF signal. Based on the RF signal, the controller circuit 136 may generate one or more ultrasound images, which are shown on the display 138”)
Brandl does not disclose, by highlighting one of the two user selectable options that corresponds to the first long side or the second long side of the transducer array. 
However, in the same field of the endeavor, Hiki discloses an ultrasonic diagnosis apparatus with a display. Specifically, Hiki discloses, by highlighting one of the two user selectable options (PM1 and PM2, see Fig. 11).(see re-produced Fig. 5 below which shows the corresponding transducer groups; “The controller 5 is responsive to an operator command from the keyboard 6 to apply to the switch 7 a switching control signal for switching between the ultrasonic transducer groups 1A and 1B.”; When information about the transducer groups 1A and 1B is supplied from the controller 5 to the probe mark generator 8B, probe marks PM1 and PM2 are displayed near the ultrasonic cross-sectional image IB in the scanning plane B and the ultrasonic cross-sectional image IA in the scanning plane A, respectively. The probe mark PM1 indicates that the image IB is obtained by the transducer group 1B, while the probe mark PM2 indicates that the image 1A is obtained by the transducer group 1A… Where the images IA and IB are displayed alternately, the image IA is displayed in real time and the image IB is not displayed or displayed in a freeze mode…”)

    PNG
    media_image4.png
    391
    422
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    366
    407
    media_image5.png
    Greyscale


It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to include highlighting one of the two user selectable options in combination with Brandl’s teachings that corresponds to the first long side or the second long side of the transducer array. The motivation to do this .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019. The examiner can normally be reached M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.A.R./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791